                                1   BUCHALTER, A Professional Corporation
                                    VALERIE BANTNER PEO (SBN: 260430)
                                2   55 Second Street, Suite 1700
                                    San Francisco, CA 94105-3493
                                3   Telephone: (415) 227-0900
                                    Fax: (415) 227-0770
                                4   Email: vbantnerpeo@buchalter.com

                                5   Attorneys for Creditor
                                    JPMORGAN CHASE BANK N.A.
                                6

                                7

                                8                              UNITED STATES BANKRUPTCY COURT

                                9                              NORTHERN DISTRICT OF CALIFORNIA

                           10                                            OAKLAND DIVISION

                           11       In re                                               Bankruptcy Case No. 19-41283 (WJL)

                           12       JADOOTV, INC.                                       Chapter 11

                           13                          Debtor.                          R.S. No. BN-001

                           14                                                           JOINT STATEMENT REGARDING
                                                                                        MOTION TO APPROVE
                           15                                                           STIPULATION FOR RELIEF FROM
                                                                                        STAY
                           16

                           17                                                           Date:        September 9, 2020
                                                                                        Time:        10:30 a.m.
                           18                                                           Ctrm:        TELEPHONIC
                                                                                                     Room 220
                           19                                                                        1300 Clay Street
                                                                                                     Oakland, CA 94612
                           20

                           21

                           22               Creditor JPMorgan Chase Bank, N.A. (“JPMC”) and debtor JadooTV, Inc. (“Debtor”),

                           23       through their undersigned counsel, submit the following Joint Statement Regarding Motion to

                           24       Approve Stipulation for Relief From Stay (“Joint Statement”).

                           25               On August 11, 2020, JPMC and Debtor, through their respective counsel, entered into the

                           26       Stipulation for Relief from the Automatic Stay. Also on August 11, 2020, JPMC filed the Motion

                           27       to Approve Stipulation for Relief from the Automatic Stay [Dkt. No. 298] (the “Motion”). A

                           28       hearing on the Motion is scheduled for September 9, 2020 at 10:30 a.m.; any opposition was due
      BUCHALTER
A PROFES SION AL CORPORAT ION
       SAN FR ANCISCO

                        Case: 19-41283              Doc# 305     Filed: 09/02/20    1
                                                                                   Entered: 09/02/20 13:04:54     Page 1 of
                                    BN 41577731v1
                                                                              5
                                1   by August 26, 2020. See Notice of Motion to Approve Stipulation for Relief from the Automatic

                                2   Stay [Dkt. No. 299].

                                3           On August 26, 2020, the U.S. Small Business Administration (“SBA”) filed the U.S.

                                4   Small Business Administration’s Statement of Non-Opposition to Motion to Approve Stipulation

                                5   for Relief From the Automatic Stay [Dkt. No. 304]. As of the date of this Joint Statement, no other

                                6   response has been filed to the Motion. JPMC and the Debtor have not received any informal

                                7   opposition to the Motion.

                                8           In response to comments from the SBA, JPMC made one clarifying change to the

                                9   proposed order approving the Motion, which change has been approved by counsel to the Debtors

                           10       and is reflected in the redlined proposed order attached hereto as Exhibit A.

                           11

                           12       DATED: September 1, 2020                      BUCHALTER
                                                                                  A Professional Corporation
                           13

                           14
                                                                                  By: /s/ Valerie Bantner Peo
                           15                                                        VALERIE BANTNER PEO
                                                                                     Attorneys for Creditor
                           16                                                        JPMorgan Chase Bank, N.A.
                           17

                           18       DATED: September 1, 2020                      KELLER BENVENUTTI KIM LLP
                           19

                           20                                                     By: /s/ Jane Kim
                                                                                     JANE KIM
                           21                                                        Attorneys for Debtor
                                                                                     JadooTV, Inc.
                           22

                           23

                           24

                           25

                           26

                           27

                           28
      BUCHALTER
A PROFES SION AL CORPORAT ION
       SAN FR ANCISCO

                        Case: 19-41283              Doc# 305    Filed: 09/02/20     2
                                                                                   Entered: 09/02/20 13:04:54       Page 2 of
                                    BN 41577731v1
                                                                             5
        EXHIBIT A
Case: 19-41283   Doc# 305   Filed: 09/02/20   Entered: 09/02/20 13:04:54   Page 3 of
                                         5
                                1    BUCHALTER, A Professional Corporation
                                     VALERIE BANTNER PEO (SBN: 260430)
                                2    55 Second Street, Suite 1700
                                     San Francisco, CA 94105-3493
                                3    Telephone: (415) 227-0900
                                     Fax: (415) 227-0770
                                4    Email: vbantnerpeo@buchalter.com

                                5    Attorneys for Creditor
                                     JPMORGAN CHASE BANK N.A.
                                6

                                7

                                8                              UNITED STATES BANKRUPTCY COURT

                                9                              NORTHERN DISTRICT OF CALIFORNIA

                           10                                              OAKLAND DIVISION

                           11        In re                                                 Bankruptcy Case No. 19-41283 (WJL)
                           12        JADOOTV, INC.                                         Chapter 11
                           13                            Debtor.                           R.S. No. BN-001
                           14
                                                                                           ORDER LIFTING THE AUTOMATIC
                           15                                                              STAY AND GRANTING RELATED
                                                                                           RELIEF
                           16
                                                                                           Date:    September 9, 2020
                           17                                                              Time:    10:30 a.m.
                                                                                           Ctrm:    TELEPHONIC
                           18                                                                       Room 220
                                                                                                    1300 Clay Street
                           19                                                                       Oakland, CA 94612
                           20

                           21

                           22                A hearing was held at the above-captioned date and time on the Motion to Approve

                           23       Stipulation for Relief from the Automatic Stay (“Motion”) filed by JPMorgan Chase Bank, N.A.

                           24       (“JPMC”) and the Stipulation For Relief From The Automatic Stay (“Stipulation”) between

                           25       JPMC and JadooTV, Inc. (“Debtor”), attached as Exhibit 1 to the Motion. Appearances were

                           26       stated on the record.

                           27                The Court, having considered the Motion, finds that the Court has jurisdiction over the

                           28       parties and the subject matter, and further finds that notice was appropriate under the
      BUCHALTER
A PROFES SION AL CORPORAT ION
       SAN FR ANCISCO

                        Case: 19-41283              Doc# 305       Filed: 09/02/20    1
                                                                                     Entered: 09/02/20 13:04:54       Page 4 of
                                    BN 41573902v1
                                                                                5
                                1   circumstances, and other good cause appearing, hereby

                                2                 ORDERS, as follows:

                                3            1.         The Motion is granted;

                                4            2.         The Stipulation is approved;

                                5            3.         The PPP Motion is denied as moot;

                                6            4.         Relief from the automatic stay under 11 U.S.C. § 362(a) is granted to allow JPMC

                                7   to exercise all of its rights and remedies under the Account Agreement, 1 the PPP Note and

                                8   applicable law, including the right of offset, to the extent of the Default Amount;

                                9            5.         The fourteen day stay of prescribed under Rule 4001(a)(3) of the Federal Rules of

                           10       Bankruptcy Procedure is waived; and

                           11                6.         This Order shall be remain binding and effective upon any conversion of this case

                           12       to another chapter under the Bankruptcy Code.

                           13                                                     ** END OF ORDER **

                           14

                           15       APPROVED AS TO FORM:
                           16       DATED: September 1August 11, 2020                       KELLER BENVENUTTI KIM, LLP
                           17

                           18                                                               By: /s/ Jane Kim
                                                                                                  JANE KIM
                           19                                                                     Attorneys for Debtor JadooTV, Inc.
                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28       1
                                        Capitalized terms used herein shall have the meanings ascribed to them by the Stipulation.
      BUCHALTER
A PROFES SION AL CORPORAT ION
       SAN FR ANCISCO

                        Case: 19-41283                 Doc# 305        Filed: 09/02/20         2
                                                                                              Entered: 09/02/20 13:04:54             Page 5 of
                                    BN 41573902v1
                                                                                    5
